Citation Nr: 1211906	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-44 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO.

In June 2011, the Veteran testified at a videoconference hearing before another undersigned Veterans Law Judge.  The Veterans Law Judge who conducted that hearing has retired, and the Veteran was asked in a February 2012 letter whether he wished to have another hearing.  He declined the opportunity for another hearing.

A September 2008 Statement of the Case also addressed the claims for increased ratings for the service-connected degenerative joint disease of the left knee and for immune thrombocytopenia (Werlhof's disease).  However, the Substantive Appeal was not received within one year of the February 2008 and September 2008 rating decisions addressing the claims, nor within 60 days from the date of the Statement of the Case.  As such, the Board declines jurisdiction of those issues.  38 C.F.R. §§ 20.200, 20.302 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required so that a VAX examination of his right shoulder condition can be performed.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the VA medical records include diagnoses of a right shoulder disability.  At the June 2011 Board hearing, the Veteran provided competent testimony that he has a shoulder disability since service, to include as secondary to service-connected disability.  

Specifically, he testified that his right shoulder disability worsening in recent years has been due to service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, remand is required to obtain an examination and medical opinion.

Prior to arranging for the Veteran to undergo further VA examination, the VA should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records of treatment received by the Veteran from VA on non-VA health care provider since service.  All records and/or responses received should be associated with the claims folder.  

If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO then should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed right shoulder condition.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran has a current right shoulder disability that was due to an injury or other event or incident of his extensive period of active service or was caused or aggravated by a service-connected disability.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing all indicated development and after undertaking any additional action or development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


